                         Case 6:19-cv-00036-JRH-BWC Document 22 Filed 06/05/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                            United States District Court
                                                   Southern District of Georgia
                   SAMUEL L. LAIDLER,

                               Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                              V.                                  CASE NUMBER:        CV 619-36

                  SGT. DILLAHUAT; MS. JACKSON; LT. SHOEMAKER;
                  SGT. FUGITT; and OFFICER CAIN, all on their individual
                  and official capacities,

                               Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED

                     that, in accordance with the Court's Order of June 5, 2020, the Report and Recommendation of the

                     Magistrate Judge is ADOPTED as the opinion of the Court. Plaintiff's complaint is DISMISSED

                     without prejudice, Plaintiff is DENIED in forma pauperis status on appeal. Plaintiff's remaining

                     motions are denied as moot. This civil action stands closed.




                  06/05/2020                                                    John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
